DETAILED ACTION
This is the final Office action and is responsive to the papers filed 04/19/2022.  The amendments filed on 04/19/2022 have been entered and considered by the examiner.  Claims 1-14 are currently pending and examined below.  Claims 1 and 6 have been amended.  Claims 11-14 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim limitations in this application listed on page 4 of the office action dated 01/20/2022 are being interpreted under 35 U.S.C. 112(f).
Applicant’s amendment and argument filed on 04/19/2022 regarding claim rejections under 35 U.S.C. 101 are persuasive.  Claim rejections under 35 U.S.C. 101 are withdrawn.
Applicant’s amendment and argument filed on 04/19/2022 regarding claim rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi et al. (US 20190137999 A1; hereinafter Taguchi) in view of Tyomkin et al. (US 20120314900 A1; hereinafter Tyomkin).

Regarding claim 1, Taguchi discloses:
A remote monitoring apparatus (remote monitoring center 4; Fig. 1) for monitoring an autonomous vehicle (vehicle 10; Fig. 1) via remote communication with the autonomous vehicle (remote monitoring center 4 monitors the vehicle 10 through a network 2; Fig. 1, [0050]), the remote monitoring apparatus comprising: 
an assistance request receiving unit (remote monitoring center 4; Fig. 1) configured to receive an assistance request (stop signal; [0060]) transmitted from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]); 
an object information receiving unit (remote monitoring center 4; Fig. 1) configured to request, before the assistance request received by the assistance request receiving unit is sent to an operator (monitoring person; [0051])(before remote monitoring center 4 carries out remote surveillance of vehicle 10 by a monitoring person; [0051]), the autonomous vehicle to transmit object information on an object (obstacle; [0059], [0062]) in the vicinity of the autonomous vehicle and receive the object information transmitted from the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]); 
a determining unit (remote monitoring center 4; Fig. 1) configured to determine, based on the object information received by the object information receiving unit (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part of the vehicle 10; [0059]-[0063]), whether at least one past image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4, camera image transmitter section 22 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4; [0060]); 
a past image receiving unit configured to request, in response to determination by the determining unit that at least one past image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4; [0060]), the autonomous vehicle to transmit the at least one past image and receive the at least one past image transmitted from the autonomous vehicle (camera image transmitter section 22 of the vehicle 10 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4, the remote monitoring center 4 receives the camera image from the vehicle 10; [0060]); and 
an operator collaboration unit (remote monitoring center 4; Fig. 1) configured to send, in response to receipt of the at least one past image by the past image receiving unit (remote monitoring center 4 receives the camera image from the vehicle 10; [0060]), the at least one past image along with the assistance request received by the assistance request receiving unit to the operator, thereby initiating collaboration with the operator (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]),
wherein the operator provides travel assistance to the autonomous vehicle based on the at least one past image transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Taguchi does not specifically disclose:
wherein the operator provides assistance based on both the at least one past image and at least one real-time image.

However, Tyomkin discloses:
wherein the operator provides assistance based on both the at least one past image (reference image; [0081]) and at least one real-time image (real time image; [0081]) (the operator analyzes the reference image and the real time image; [0081]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 2, Taguchi discloses:
wherein the determining unit is configured to further set a capturing time based on the object information (remote monitoring center 4 receives the camera image according to a communication cycle between the remote monitoring center and the communication unit 18 of the vehicle 10; [0058]), and 
the past image receiving unit is configured to request the autonomous vehicle to transmit a plurality of past images, which have been successively captured as the at least one past image during the capturing time set by the determining unit, and receive the plurality of past images transmitted from the autonomous vehicle (remote monitoring center 4 receives the camera image according to a communication cycle between the remote monitoring center and the communication unit 18 of the vehicle 10; [0058]).

Regarding claim 3, Taguchi discloses:
wherein the determining unit is configured to further set a capturing direction based on the object information (the remote monitoring center 4 receives and determines the camera image on the obstacle from the vehicle 10, the camera image on the obstacle is captured in a capturing direction of the obstacle; [0062]), and 
the past image receiving unit is configured to request the autonomous vehicle to transmit the at least one past image, which has been captured in the capturing direction set by the determining unit, and receive the at least one past image transmitted from the autonomous vehicle (the remote monitoring center 4 receives and determines the camera image on the obstacle from the vehicle 10, the camera image on the obstacle is captured in a capturing direction of the obstacle; [0062]).

Regarding claim 4, Taguchi discloses:
wherein the assistance request receiving unit is also configured to receive object information that is transmitted along with the assistance request from the autonomous vehicle (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]), the object information received by the assistance request receiving unit being information on an object in the vicinity of the autonomous vehicle at the time of transmission of the assistance request by the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 on periphery of the vehicle 10; [0059]-[0063]), and 
the determining unit is configured to determine, based on both the object information (duplex monitoring; [0072]) received along with the assistance request by the assistance request receiving unit (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]) and the object information received by the object information receiving unit (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]), whether at least one past image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4, camera image transmitter section 22 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4; [0060]).

Regarding claim 5, Taguchi discloses:
further comprising an operator assignment unit (remote monitoring center 4; Fig. 1) configured to assign the operator to handle the assistance request transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]), 
wherein the object information receiving unit is configured to request, in response to the assignment of the operator by the operator assignment unit, the autonomous vehicle to transmit the object information and receive the object information transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Regarding claim 6, Taguchi discloses:
A method of assisting an autonomous vehicle in a remote monitoring system (remote monitoring system 1; Fig. 1), the remote monitoring system including the autonomous vehicle (vehicle 10; Fig. 1) and a remote monitoring apparatus (remote monitoring center 4; Fig. 1) configured to monitor the autonomous vehicle via remote communication with the autonomous vehicle (remote monitoring center 4 monitors the vehicle 10 through a network 2; Fig. 1, [0050]), 
the method comprising: 
an assistance request transmitting step in which the autonomous vehicle transmits an assistance request (stop signal; [0060]) to the remote monitoring apparatus (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]); 
an object information request transmitting step in which the remote monitoring apparatus transmits, upon receipt of the assistance request transmitted from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), an object information request to the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]); 
an object information transmitting step in which the autonomous vehicle transmits, in response to the object information request from the remote monitoring apparatus (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), object information to the remote monitoring apparatus, the object information being information on an object in the vicinity of the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]); 
a determining step in which the remote monitoring apparatus determines, based on the object information transmitted from the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part of the vehicle 10; [0059]-[0063]), whether at least one past image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4, camera image transmitter section 22 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4; [0060]); 
a past image request transmitting step in which the remote monitoring apparatus transmits, upon determining that at least one past image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4; [0060]), a past image request to the autonomous vehicle (camera image transmitter section 22 of the vehicle 10 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4, the remote monitoring center 4 receives the camera image from the vehicle 10; [0060]); 
a past image transmitting step in which the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus (at the time the stop signal is transmitted the remote monitoring center 4; [0060]), at least one past image captured by the autonomous vehicle to the remote monitoring apparatus (camera image transmitter section 22 of the vehicle 10 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4, the remote monitoring center 4 receives the camera image from the vehicle 10; [0060]); and 
an assistance request notifying step in which the remote monitoring apparatus notifies an operator of the assistance request from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), and sends the at least one past image along with the assistance request to the operator upon receipt of the at least one past image transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]); and 
an assistance providing step in which the operator provides travel assistance to the autonomous vehicle based on the at least one past image transmitted from the autonomous vehicle (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]). 

Taguchi does not specifically disclose:
the operator provides assistance based on both the at least one past image and at least one real-time image.

However, Tyomkin discloses:
the operator provides assistance based on both the at least one past image (reference image; [0081]) and at least one real-time image (real time image; [0081]) (the operator analyzes the reference image and the real time image; [0081]).

Taguchi and Tyomkin are both considered to be analogous because they are in the same field of remote monitoring.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Taguchi’s remote monitoring to further incorporate Tyomkin’s remote monitoring to include both the reference image and real time image for the advantage of giving the operator more time for image analysis on the reference image which results in a more accurate analysis (Tyomkin’s [0081]).

Regarding claim 7, Taguchi discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing time setting step in which the remote monitoring apparatus sets a capturing time based on the object information (remote monitoring center 4 receives the camera image according to a communication cycle between the remote monitoring center and the communication unit 18 of the vehicle 10; [0058]), 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, a plurality of past images which have been successively captured as the at least one past image during the capturing time set in the capturing time setting step (remote monitoring center 4 receives the camera image according to a communication cycle between the remote monitoring center and the communication unit 18 of the vehicle 10; [0058]).

Regarding claim 8, Taguchi discloses:
further comprising, after the determining step and before the past image request transmitting step, a capturing direction setting step in which the remote monitoring apparatus sets a capturing direction based on the object information (the remote monitoring center 4 receives and determines the camera image on the obstacle from the vehicle 10, the camera image on the obstacle is captured in a capturing direction of the obstacle; [0062]), 
wherein in the past image transmitting step, the autonomous vehicle transmits, in response to the past image request from the remote monitoring apparatus, the at least one past image which has been captured in the capturing direction set in the capturing direction setting step (the remote monitoring center 4 receives and determines the camera image on the obstacle from the vehicle 10, the camera image on the obstacle is captured in a capturing direction of the obstacle; [0062]).

Regarding claim 9, Taguchi discloses:
wherein in the assistance request transmitting step, the autonomous vehicle also transmits object information along with the assistance request to the remote monitoring apparatus (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]), the object information being information on an object in the vicinity of the autonomous vehicle at the time of transmission of the assistance request by the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 on periphery of the vehicle 10; [0059]-[0063]), and 
in the determining step, the remote monitoring apparatus determines, based on both the object information (duplex monitoring; [0072]) transmitted by the autonomous vehicle (remote monitoring center 4 receives the stop signal, remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by LiDAR 16; [0059]-[0063], [0072]) in the assistance request transmitting step and the object information transmitted by the autonomous vehicle (remote monitoring center 4 determines whether or not an obstacle is detected by the obstacle detection part 24 of the vehicle 10, for example, by millimeter wave radar 14; [0059]-[0063], [0072]) in the object information transmitting step, whether at least one past image captured by the autonomous vehicle is required (at the time the stop signal is transmitted the remote monitoring center 4, camera image transmitter section 22 transmits camera image monitoring the periphery of the vehicle 10 to the remote monitoring center 4; [0060]).

Regarding claim 10, Taguchi discloses:
further comprising, after the assistance request transmitting step and before the object information request transmitting step, an operator assigning step in which the remote monitoring apparatus assigns, upon receipt of the assistance request transmitted from the autonomous vehicle (remote monitoring center 4 receives a stop signal from the vehicle 10; [0060]), the operator to handle the assistance request (remote monitoring center 4 transmits the camera image from the vehicle 10 to the monitoring person to perform remote surveillance; [0063]).

Regarding claim 11, Taguchi discloses:
wherein the object information transmitted from the autonomous vehicle before the assistance request is sent to the operator does not include past images captured by the autonomous vehicle (obstacle detection part 24 detects obstacle by millimeter wave radar 14, which does not include the camera image by the camera 12; [0059]-[0063], [0072]).

Regarding claim 12, Taguchi discloses:
wherein determining whether the at least one past image captured by the autonomous vehicle is required comprises determining whether current object information differs from past object information (the obstacle determined to be moving away, for example; [0071]).

Regarding claim 13, Taguchi discloses:
wherein the object information transmitted from the autonomous vehicle in response to the object information request from the remote monitoring apparatus does not include past images captured by the autonomous vehicle (obstacle detection part 24 detects obstacle by millimeter wave radar 14, which does not include the camera image by the camera 12; [0059]-[0063], [0072]).

Regarding claim 14, Taguchi discloses:
wherein the determining step, in which the remote monitoring apparatus determines whether the at least one past image captured by the autonomous vehicle is required, comprises determining whether current object information differs from past object information (the obstacle determined to be moving away, for example; [0071]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Fisher et al. (US 20150254985 A1) discloses image comparison between real-time image and previous images for determining different threats.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665